Name: Commission Regulation (EEC) No 2642/87 of 31 August 1987 altering the monetary compensatory amounts
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 248/58 Official Journal of the European Communities 1 . 9 . 87 COMMISSION REGULATION (EEC) No 2642/87 of 31 August 1987 altering the monetary compensatory amounts corrective factor of 1,137282 provided for in the third subparagraph of Article 6 ( 1 ) of Regulation (EEC) No 1677/85 ; whereas application of the abovementioned provisions leads to an alteration of the compensatory amounts in the wine sector ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Wine, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 1677/85 of 11 June 1985 on monetary compensatory amounts in agriculture ('), as last amended by Regulation (EEC) No 1889/87 (2), and in particular Article 9 (2) and Article 12 thereof, Whereas the monetary compensatory amounts introduced by Regulation (EEC) No 1677/85 were fixed by Commis ­ sion Regulation (EEC) No 1956/87 (3), as last amended by Regulation (EEC) No 2588/87 (4); Whereas Council Regulation (EEC) No 1678/85 (*), as last amended by Regulation (EEC) No 2594/87 (*), fixed the conversion rates to be applied in agriculture ; Whereas the 1987/88 wine year begins on 1 September 1987 ; whereas prices in ECU for wine sector products in the said marketing year have been fixed at the same level as in the preceding wine year ; Whereas account should be taken, with effect from 1 September 1987, of the new representative rates fixed in this sector by Regulation (EEC) No 1678/85 and the HAS ADOPTED THIS REGULATION : Article 1 1 . Part 6 of Annex I to Regulation (EEC) No 1956/87 is hereby replaced by Annex I to this Regulation . 2. Annex II to Regulation (EEC) No 1956/87 is hereby replaced by Annex II to this Regulation. Article 2 This Regulation shall enter into force on 1 September 1987. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 31 August 1987. For the Commission Frans ANDRIESSEN Vice-President (') OJ No L 164, 24. 6. 1985, p. 6 . 0 OJ No L 182, 3 . 7 . 1987, p. 1 . 0 OJ No L 186, 6 . 7 . 1987, p. 3 . 0 OJ No L 247, 31 . 8 . 1987, p. 1 . 0 OJ No L 164, 24. 6 . 1985, p. 11 (6 OJ No L 245, 29 . 8 . 1987, p. 11 1 . 9 . 87 Official Journal of the European Communities No L 248/59 ANNEX I TART 6 WINE Monetary compensatory amounts Positive Negative CCT heading No Description Germany DM Italy Lit France FF Greece DR Spain Pta wine put up in containers of more than three litres % vol/hl :x 22.05 B :x 22.05 C I hi hi % vol/hl 98,5 1 574,6 2 247,4 98,5 1 574,6 2 247,4 98,5 98,5 ' 98,5 0,20 3,19 4,55 0,20 3,19 4,55 0,20 0,20 0,20 (a) Table wine (') : 1 ( 1 ) Type R III 0 (2) Types A II and A III (2) (3) Other (b) Red, rose and white wine from third countries : ( 1 ) Presented in the document V.I or V. A under the name Portugieser (2) Presented in the document V. I or V. A under the name Riesling or Sylvaner (3) Other (a) Table wine (') (3) (b) Red, rose and white wine from third countries hi hi % vol/hl % vol/hl % vol/hl :x 22.05 C II (') As defined under No 13 of Annex I to Regulation (EEC) No 822/87. (2) As defined in Annex III to Regulation (EEC) No 822/87. (3) No monetary compensatory amount shall be applied to "retsina" table wine.' No L 248/60 Official Journal of the European Communities l : 9. 87 ANNEX II ANNEX II Monetary coefficients Member States Products Germany Nether ­lands United Kingdom BLEU Denmark Italy France Greece Ireland Spain Portugal  Beef and veal 1,094 _ _ 1,038 1,010 1,408 1,020 \  Milk and milk products 0,986 0,986 1,169   1,038 1,035 1,408 1,035    Pigmeat 0,987 0,982 1,158   1,051  1,463 1,028 1,038   Sugar   1,186   1,038 1,035 1,309 1,036 1,010 1,052  Cereals 0,990 0,990 1,186   1,048 1,035 1,309 1,036 1,010   Eggs and poultry and albumins   1,134     1,335     Wine I-l    1,010 1,274     Processed products (Regulation IIIIIlIlIIIIIlIl (EEC) No 3033/80): II IIIl Il Il  to be applied to charges   1,169   1,038 1,035 1,408 1,035  1,052  to be applied to refunds : \\ Il II||IIIIIl Il  cereals 0,990 0,990 1,186   1,048 1,035 1,309 1,036 1,010   milk 0,986 0,986 1,169   1,038 1,035 1,408 1,035    sugar   1,186   1,038 1,035 1,309 1,036 1,010 9